USCA4 Appeal: 21-7123       Doc: 8         Filed: 12/27/2021    Pg: 1 of 2




                                                 UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                                  No. 21-7123


        UNITED STATES OF AMERICA,

                              Plaintiff - Appellee,

                      v.

        SINCLAIR ELLIS, JR.,

                              Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:16-cr-00515-GLR-1)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Sinclair Ellis, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7123      Doc: 8        Filed: 12/27/2021     Pg: 2 of 2




        PER CURIAM:

               Sinclair Ellis, Jr., appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A)(i) motion for compassionate release. We review a district court’s denial

        of a compassionate release motion for abuse of discretion. United States v. Kibble, 992

        F.3d 326, 329 (4th Cir. 2021), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12,

        2021). We have reviewed the record and conclude that the court did not abuse its discretion

        and sufficiently explained the reasons for the denial. See United States v. High, 997 F.3d

        181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

        compassionate release motion). We therefore affirm the district court’s order. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2